Citation Nr: 1019310	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  09-08 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 10 
percent for depression.  

2.  Entitlement to a total rating due to individual 
unemployability (TDIU).  


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to May 
1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2008 and January 2009 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which granted 
service connection for depression and assigned a 10 percent 
disability rating, effective March 24, 2008, and denied 
entitlement to TDIU; respectively.

In April 2010, prior to transfer of the appeal to the Board, 
the Veteran's former representative withdrew its 
representation.  The Veteran has not appointed a new 
representative.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an October 2008 report from the Veteran's private 
psychologist, it was noted that he began treatment there in 
February 2008, had been in treatment since that time, and was 
most recently seen for a follow-up visit on September 9, 
2008.  Furthermore, the Veteran reported to a May 2008 VA 
examiner that he saw a counselor once and was due to see her 
again in a couple of weeks.  The claims file does not contain 
any records of private treatment provided between other than 
February 2008 and October 2008 treatment reports.  VA has a 
duty to obtain relevant records of private treatment.  38 
U.S.C.A. § 5103A(b) (West 2002); Massey v. Brown, 7 Vet. App. 
204 (1994).  As the record contains evidence of relevant 
treatment which is not of record, a remand is necessary to 
obtain additional treatment records.

Moreover, the October 2008 private physician's report 
indicated a worsening of symptomatology in that the Veteran 
reported isolating himself more and reported difficulty 
concentrating.  A Veteran is entitled to a new VA examination 
where there is evidence that the condition has worsened since 
the last examination.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  In addition, a Veteran is competent to provide 
an opinion that his disability has worsened.  Proscelle v. 
Derwinski,  
2 Vet. App. 629 (1992).  Therefore, a new VA examination is 
required in order to determine the current severity of his 
PTSD symptoms. 

In July 2008, the Veteran submitted an uncompleted VA Form 
21-8940, Veteran's Claim for Increased Compensation Based on 
Unemployability.  The RO took this as his claim for TDIU.  
The record currently contains little information as to the 
Veteran's education or work history.  The VA examination 
report contains almost no such information and no explicit 
opinion as to the combined effects of the service connected 
disabilities on the Veteran's ability to obtain and maintain 
employment.  Information as to the Veteran's employment 
history, education and current employment status is necessary 
to adjudicate his claim.  See 38 C.F.R. § 4.16 (2009) 
(providing that entitlement to TDIU is dependent on a Veteran 
being unemployed and unable to perform gainful employment 
consistent with his age and education).  VA has a duty to 
obtain an examination which includes an opinion on what 
effect the appellant's service-connected disability has on 
his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should ask the Veteran 
to complete a VA Form 21-8940 or its 
equivalent.  

2.  Take the necessary steps to obtain all 
records pertaining to the Veteran's 
outpatient private treatment, including 
treatment records from Louse Glogau, M.A., 
other than those pertaining to treatment 
on February 22, and October 10, 2008.

Insure that the Veteran receives all 
notice required by 38 C.F.R. § 3.159 with 
regard to any records that are not obtain 
or any necessary releases that he fails to 
submit.

3.  Once the development requested in the 
preceding paragraphs is completed, afford 
the Veteran a VA examination to evaluate 
the current severity of depression and the 
impact of his service connected 
disabilities on his employment.  

The claims folder must be made available 
to the examiner in conjunction with the 
examination and the examiner should 
acknowledge in the examination report or 
in an addendum that the claims folder was 
reviewed.

The examiner should provide an opinion as 
to the severity of the service connected 
depression and its impact on occupational 
and social functioning. 

The examiner should also provide an 
opinion as to whether the service 
connected depression, right shoulder 
disability (residuals of right 
acromioclavicular separation), bilateral 
hearing loss, and tinnitus would together 
prevent the Veteran from obtaining or 
maintaining gainful employment for which 
his education and occupational experience 
would otherwise qualify him.

The rationale for all opinions should be 
provided.

4.  The RO or AMC should review the 
examination report to ensure that it 
contains all information and opinions 
asked for in this remand.  If any further 
examinations or testing is suggested, this 
should be undertaken.

5.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case before the claims 
file is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


